Citation Nr: 9927101	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date prior to April 3, 
1995 for the assignment of a total rating for post traumatic 
stress disorder, previously rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Barbara A. Tracer, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant's spouse and daughter



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran a total rating, effective 
April 11, 1995, for his service connected psychiatric 
disability.  The veteran filed a timely notice of 
disagreement regarding the effective date assigned, and this 
appeal to the Board was initiated.  In the statement of the 
case, the RO indicated an effective date of April 3, 1995 was 
appropriate to the veteran's case, based on the evidence.  

The veteran's case was originally presented to the Board in 
May 1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  In 
April 1999, the RO denied the appellant's claims of clear and 
unmistakable error in rating decisions of May 1945, May 1946, 
and November 1974.  The appellant and his representative were 
notified of the RO's decision in May 1999.  The record does 
not include a notice of disagreement in response to the RO's 
decision of April 1999.  


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for his 
service connected post traumatic stress disorder on April 11, 
1995.  

2.  In a July 1995 rating decision, the RO assigned the 
veteran a total rating for his post traumatic stress 
disorder, effective to April 11, 1995; this date was later 
amended to April 3, 1995.  

3.  The medical evidence of record indicates the veteran has 
been totally disabled secondary to post traumatic stress 
disorder since at least April 11, 1994.  


CONCLUSION OF LAW

An earlier effective date of April 11, 1994 is warranted for 
the veteran's total (100 percent) rating for service 
connected post traumatic stress disorder, according to the 
medical evidence.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks an earlier effective date for the 
assignment of a total (100 percent) rating for a psychiatric 
disability, previously diagnosed as anxiety reaction, now 
termed post traumatic stress disorder.  This total rating was 
assigned via a July 1995 RO rating decision, and was made 
effective from April 11, 1995.   This effective date was 
later changed by the RO to April 3, 1995.  

Additional private medical records have been received in 
support of the veteran's claim.  These records include April 
and May 1995 statements from Dr. R.S., M.D., a private 
psychiatrist who evaluated the veteran in April 1995 and 
reviewed several medical history reports.  Reported symptoms 
included mood swings, "rages," hyperirritability, and 
avoidant behavior.  Dr. S. diagnosed the veteran with post 
traumatic stress disorder, which he found to be fully 
disabling.  The veteran has experienced this high level of 
disability since his discharge from service, according to the 
doctor.  

A May 1995 statement was also received from Dr. R.W., M.D., 
who has been the veteran's family doctor for the past 12 
years and has treated him for severe anxiety and rage 
reactions.  Dr. W. described the veteran as suffering from 
"emotional instability" which has required medication and 
dated back several years.  

The veteran, through his representative, has argued in his 
May 1996 substantive appeal that the current record, and the 
record as it existed at the time of his discharge from 
service due to a psychiatric disability, supports a total 
rating effective to May 1945.  He alleges "many substantial 
substantive, factual, and administrative errors" on the part 
of the VA in its May 1945, May 1946, and November 1974 rating 
decisions, which did not assign the veteran a total rating 
for his service connected psychiatric disorder.  

The veteran was afforded a personal hearing in May 1997, at 
which he did not testify, but his wife and daughter made 
statements on his behalf.  They stated that the veteran has 
exhibited such symptoms as nightmares, night sweats, poor 
sleep, impaired concentration, and agitated mood for many 
years.  His daughter also testified that she is trained as a 
registered nurse, and the symptoms she observed in the 
veteran while growing up suggest a high level of impairment 
secondary to a psychiatric disability.  

When this claim was first presented to the Board in May 1998, 
it was remanded for adjudication of several inextricably-
intertwined claims.  In a May 1999 rating decision, the RO 
found no clear and unmistakable error in prior rating 
decisions of May 1945, May 1946, and November 1974.  The 
claim was then returned to the Board.  


Analysis

The veteran seeks an earlier effective date for the 
assignment of a total rating for post traumatic stress 
disorder.  Except as provided in 38 C.F.R. § 3.400(o)(2), the 
effective date of a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1998).  The effective date for an 
increased rating for disability compensation benefits will be 
the earliest date it is factually ascertainable that an 
increase in disability has occurred if a claim is received 
within one year from such date; otherwise the date of receipt 
of claim will be determinative.  38 C.F.R. § 3.400(o)(2) 
(1998).  As is true with any claim, the benefit of the doubt 
is to be granted the claimant when considering the issue at 
hand.  38 U.S.C.A. § 5107(b) (West 1991).  

In the present case, the veteran's claim for an increased 
rating for his service connected psychiatric disability was 
filed on April 11, 1995.  Thus, under 38 C.F.R. 
§ 3.400(o)(2), the earliest effective date which may be 
awarded is April 11, 1994, if the evidence indicates an 
increased level of disability was ascertainable at that time.  

Post traumatic stress disorder is evaluated under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 9411.  Under 
the criteria effective at the time of the veteran's claim, a 
100 percent rating was assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  

In support of his claim, the veteran has submitted the 
aforementioned opinions of Drs. R.S. and R.W., both of whom 
have personally examined the veteran and reviewed his medical 
history.  Dr. W. has served as the veteran's private 
physician since prior to April 1994, and has noted a 
sustained level of disability due to psychiatric disability 
since that time.  While Dr. S. first saw the veteran in April 
1995, he did discuss the veteran's prior psychiatric history 
with his wife and daughter, and ascertained that the veteran 
has been permanently disabled due to a psychiatric disability 
for many years.  

Finally, the veteran's daughter, a registered nurse, 
testified on his behalf at a personal hearing in May 1997.  
She stated that the veteran has exhibited a high level of 
impairment for many years, and her training as a nurse leads 
her to believe this behavior was secondary to his psychiatric 
disability.  

The totality of the evidence suggests the veteran has 
exhibited severe impairment resulting from his post traumatic 
stress disorder for many years, including those years prior 
to April 1995.  Thus, in light of 38 U.S.C.A. § 5107(b), an 
earlier effective date, to April 11, 1994, is warranted for 
the veteran's total (100 percent) rating for post traumatic 
stress disorder.  The veteran and his representative have 
repeatedly argued that a total rating is warranted back to 
the veteran's date of discharge, based on the evidence of 
record at that time, but the law is clear; the earliest 
effective date which may be assigned for the veteran's total 
rating is up to one year prior to the date of his increased 
rating claim.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400 (1998).  The veteran's assertions amount to 
a claim of clear and unmistakable error in prior RO 
decisions, and because these issues have not been developed 
for appeal, they are beyond the Board's jurisdiction at this 
time.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1999).  

ORDER

An earlier effective date of April 11, 1994, is assigned for 
the veteran's total (100 percent) rating for post traumatic 
stress disorder.  


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

